United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1567
                                   ___________

Steven Scott Daffer; Shelly Lynn          *
Daffer,                                   *
                                          *
             Appellants,                  *
                                          *
       v.                                 * Appeal from the United States
                                          * District Court for the
John R. Battershell, District Judge,      * District of Nebraska
Red Willow County, Nebraska;              *
Eric B. Eisenhart; Steve Hollers;         *    [UNPUBLISHED]
Thomas L. Johnson; Gene Mahon;            *
Jerry Runyan; Unknown Does, 1 to 99, *
                                          *
             Appellees.                   *
                                     ___________

                       Submitted: July 2, 1997
                           Filed: July 21, 1997
                                 ___________

Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.
      Steven Scott Daffer and Shelly Lynn Daffer appeal from a final order of the
United States District Court1 for the District of Nebraska, dismissing their complaint
with prejudice for failing to comply with Federal Rule of Civil Procedure 8, and
denying their motion for summary judgment. We have carefully reviewed the record
and we affirm on the basis of the district court's opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendation of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.

                                         -2-